Citation Nr: 9909318	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  96-46 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
compensation benefits for a dependent spouse in the 
amount of $7,033.00.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from January 1963 to January 
1965.  This appeal arises from a December 1996 decision of 
the New York, New York, Regional Office's (RO) Committee for 
Waivers and Compromises (Committee).  In this decision, the 
Committee determined that the veteran was not entitled to a 
waiver of recovery of an overpayment of VA compensation for a 
dependent spouse in the amount of $7033.  He appealed this 
determination.

A hearing was held at the RO before a member of the Board of 
Veterans' Appeals (Board) in September 1998.  Ms. B. Copeland 
was designated by the Chairman of the Board to conduct this 
hearing pursuant to 38 U.S.C.A. § 7102(a) (West Supp. 1998), 
and she will make the final determination in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  He has also received adequate notice of the pertinent 
laws and regulations and an opportunity to present his 
arguments and contentions.

2.  The veteran was first placed on notice of the requirement 
to report a change in his marital or dependency status in an 
attachment to a letter from the RO dated in November 1970.  
He was again so advised in December 1970, December 1972, 
January 1987, June 1988, June 1989 and September 1991.

3.  The veteran's spouse died in October 1982.  He did not 
report his spouse's death to the VA until February 1994. 

4.  The veteran's failure to report his marital status 
resulted in an overpayment of VA compensation for a dependent 
spouse in the amount of $7033.  He was at fault in the 
creation of this overpayment.

5.  Repayment of this debt would not cause the veteran undue 
hardship or defeat the purpose of the VA benefit.  He has not 
changed his position to his own detriment due to this VA 
benefit, but he has become unjustly enriched by the 
overpayment.


CONCLUSION OF LAW

Recovery of the overpayment of compensation benefits due to a 
dependent spouse in the amount of $7033 would not violate the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107(a), 5302(c), 5112 (West 1991); 38 C.F.R. §§ 1.962, 
1.963, 1.965, 3.660 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

By rating decision of April 1965, the veteran was awarded 
service connection for multiple physical disabilities.  His 
combined rating was 30 percent disabling and was made 
effective from January 1965.  The veteran's service-connected 
disabilities were reevaluated in a rating decision of June 
1965.  His combined rating was increased to 60 percent 
disabling effective from January 1965.  A letter sent to the 
veteran in June 1965 informed him that he could be eligible 
for additional VA compensation on the basis of his 
dependents.  He was requested to submit the appropriate 
evidence to verify that he currently had eligible dependents.

A marriage certificate and U. S. Department of Veterans 
Affairs (VA) Form 20-686c (Declaration of Marital Status) 
were received in September 1967.  These records informed the 
RO that the veteran had become married to his spouse in July 
1967.  Another VA Form 20-686c was received from the veteran 
in October 1970 that reported the birth of the veteran's 
children in February 1969 and another in May 1970.  The RO 
notified the veteran of the amounts of VA compensation to 
which he was entitled and included payment of a dependent's 
compensation for his spouse.  This notification was carried 
out by letters in November and December 1970, and December 
1972.  Attached to these letters was VA form 21-6755, 
Adjustment of Award Because of Change in Number of 
Dependents.  This form specifically included the notation 
that the veteran was entitled to this award only while his 
disability, marital and/or dependency status remained 
unchanged.  He was notified that he must report any change in 
his marital or dependency status immediately.  With respect 
to conditions affecting the right to payments of additional 
compensation for a wife, the form specifically notes that 
payments of additional compensation for a wife will be 
discontinued upon the wife's death.  There is no indication 
that any of these letters with attachments were returned to 
the RO by the post office.

A letter (VA Form 20-8956) was sent to the veteran in January 
1987.  This letter informed him of the total monthly amount 
of his projected VA compensation beginning in January 1987 
and continuing through a rate change beginning in July 1989.  
The following statement was printed in this letter:

Included are additional benefits for your 
spouse and children.  Any change in the 
number or status of your dependents must 
be reported promptly to the VA.

This letter was sent to the veteran's last reported address 
noted on a VA Form 21-674c (Request for Approval of School 
Attendance) received by the RO in December 1986.  Enclosed 
with the January 1987 letter was VA Form 8764 (Original 
Disability Compensation Award Attachment).  Item number three 
of this form noted the following statement:

If you have a disability of 30% or more, 
you must promptly advise us of any change 
in the status of your dependents.

Notice of the veteran's monthly compensation rates was sent 
to the veteran in letters (VA Form 20-8956) of June 1988, 
June 1989, and September 1991.  Each letter had enclosed with 
it a VA Form 21-8764.  These letters were sent to the 
veteran's last reported address.  

In February 1994, the RO requested that the veteran update 
his records with the VA by submitting the name and Social 
Security number of his current spouse.  He responded in March 
1994 that he did not have a spouse.  By letter of October 
1994, the RO again requested that the veteran update his 
records by returning the name and Social Security number of 
his spouse.  He responded in October 1994 that his spouse had 
died on October [redacted], 1982.  

By administrative decision of January 1995, the RO determined 
that the veteran had been overpaid compensation for his 
dependent spouse from March 1, 1994, to December 31, 1994, in 
the amount of $631.00.  It was found that this overpayment 
was solely due to administrative error of the VA in ignoring 
the veteran's response of March 1994 notifying the RO that he 
had no spouse.

The RO notified the veteran in January 1995 that his VA 
compensation had been reduced because his wife was removed as 
a dependent.  He was informed that this reduction had been 
made effective from November 1, 1982, and had resulted in an 
overpayment of VA compensation to him.  The veteran was also 
notified that the overpayment for the period from March 1, 
1994, to January 31, 1994 [sic], was not his responsibility, 
as it was due to VA error.

In July 1995, the veteran notified the RO that his VA 
compensation overpayment had been miscalculated.  He claimed 
that his overpayment totaled $4,048.00 and that he had repaid 
$2,985.00 of this debt in February 1995.  The veteran 
asserted that instead of reducing this debt by this amount, 
it was added to the total he owed the VA.  By late February 
1995, he noted that the VA claimed he then owed $7,033.00 and 
had subsequently reduced this amount by $2,985.00.  The 
veteran reported that his VA compensation checks of April and 
May 1995 had each been credited to his VA overpayment for a 
total reduction of $1,332.00.  He noted that on June 1, 1995, 
the VA had informed him he still owed a total amount of 
$2,716.00, but he contended that the VA actually owed him 
$269.00.  In a written statement received in July 1995, the 
veteran requested an audit of his overpayment.  

The RO responded to the veteran's request in September 1995.  
Attached to this letter were two audits, one was completed 
for the period from November 1, 1982, to November 30, 1989; 
and the other was for the period from December 1, 1989, to 
January 31, 1995.  During the earlier period, the veteran's 
overpayment was determined to total $4,048.00 and the later 
period's debt totaled $2,985.00.  Thus, the veteran's total 
overpayment was found to be $7,033.00.  The VA was reported 
to have received a $2,985.00 cash payment and VA check 
payments dated from May to August 1995 totaling $2,664.00.  
Subtracting the latter two amounts from the veteran's total 
overpayment revealed a current debt on September 18, 1995, of 
$1,384.00.  Copies of the VA's audits were also provided to 
the veteran.

In June 1995, the veteran requested a waiver of recovery of 
his VA compensation overpayment.  He claimed that between 
1988 and 1994 he had promptly responded to every request for 
information sent to him by the VA.  The veteran asserted that 
during that time period the VA had never requested any 
information about his marital status.  However, the veteran 
specifically requested a waiver of recovery only for the 
overpayment sustained from November 1, 1982, to November 30, 
1989, in the amount of $4,048.00. 

The Committee issued a decision in December 1996 that denied 
the veteran's request for waiver of his overpayment of VA 
compensation.  It was noted that the overpayment amount had 
previously been broken down into two different periods 
because of an accounting technicality.  (The computation 
included too many lines to fit on a single award document and 
so had been broken up into two separate periods.)  The 
Committee found that in fact there was only one period of 
overpayment from 1982 to 1994 for a total amount of 
$7,033.00.  It was also determined that this total amount did 
not include any overpayment during the period from March 1, 
1994, to December 31, 1994.  The Committee determined that 
the veteran had not committed fraud, misrepresentation, or 
bad faith in the creation of this overpayment.  However, he 
was found to be at fault in the creation of this debt by not 
promptly notifying the VA of the death of his spouse.  It was 
decided that the veteran had received notification of the 
importance in reporting this information on several occasions 
in the RO's periodic letters.  He was also found to be able 
to repay this debt through a previous cash payment of 
$2,985.00 and recent withholding of VA compensation checks.  
Therefore, it was determined that the principles of equity 
and good conscience did not prevent the collection of this 
debt.  This decision noted that the pertinent regulatory 
provisions governing this case were located at 38 C.F.R. 
§ 1.965.

The veteran filed a notice of disagreement with this decision 
in April 1996 and a statement of the case (SOC) was issued to 
him in July 1996.  This SOC cited to 38 C.F.R. § 3.277 in the 
pertinent laws and regulations section.  In his substantive 
appeal of September 1996, the veteran contended that he never 
received notification of the requirement to report his 
marital status.  He claimed that there was no proof that such 
notifications were actually mailed to him.  The veteran 
asserted that he promptly replied to every inquiry made of 
him by the VA.  He argued that it was inequitable of the VA 
to retroactively reduce his VA compensation for his 
dependents and that this action had violated the legal 
principle of laches.  The veteran contended that these past 
payments should be restored to him.  

At his hearing before the Board in September 1998, the 
veteran testified that his spouse had died in October 1982.  
He claimed that the VA had never requested information about 
this spouse until February 1994.  Prior to that date, the 
only information requested by the VA was regarding his 
children's school attendance.  The veteran argued that the VA 
had previously conceded that it had never requested any 
information about his spouse until January 1987.  However, he 
testified he had never received this request.  Because of 
this lack of notification of reporting requirements, he 
contended that he should not owe any overpayment of VA 
compensation for his dependent spouse from November 1982 to 
January 1987.  

The veteran further contended that the Committee's denial of 
wavier of his overpayment was "tainted."  He claimed that 
the chief of the RO's financial section had been a member of 
the Committee and that this was improper as it did not make 
the Committee's decision separate and impartial.  In 
addition, the veteran contended that it was inequitable for 
the VA to wait twelve years before taking action on the 
overpayment of his VA compensation.  He argued that the RO's 
claimed notification about reporting a change in his 
dependent status was too "technical" and did not constitute 
the appropriate notice.  Therefore, the veteran contended 
that this retroactive denial of dependent compensation 
violated the legal principle of laches.  To buttress his 
point, the veteran cited federal regulations governing the 
Internal Revenue Service (IRS) that had a "statute of 
repose" of three years involving cases of fraud.

Finally, the veteran noted that the SOC cited 38 C.F.R. 
§ 3.277(a) that dealt with the payment of VA pension, not 
compensation.  Upon direct questioning by the undersigned, 
the veteran testified that he did not want his case remanded 
to the RO for issuance of a supplemental statement of the 
case (SSOC) with the proper laws and regulations.  He 
asserted that instead of this action he preferred that the 
Board discuss and apply the appropriate laws and regulations 
in its decision.


II.  Applicable Criteria.

An additional amount of compensation may be payable for a 
spouse where a veteran is entitled to compensation based on 
disability evaluated as 30 percent, or more, disabling.  
38 C.F.R. § 3.4(b)(2) (1998).  In 1965, the threshold was 50 
percent.

Notice contemporaneous with an adverse action is required 
when an adverse action is based solely on written, factual, 
unambiguous information as to income, net worth, dependency 
or marital status provided to the VA by the beneficiary.  
38 C.F.R. § 3.103(b)(3) (1998).

A payee who is receiving pension or compensation must notify 
the VA of any material change or expected change in his or 
her income or other circumstances which would affect his or 
her entitlement to receive, or the rate of, the benefit being 
paid.  Such notice must be furnished when the recipient 
acquires knowledge that he or she will begin to receive 
additional income or when his or her marital or dependency 
status changes.  38 C.F.R. § 3.660(a)(1) (1998).

The effective date of termination or discontinuance of VA 
compensation due to the death of a dependent will be the last 
day of the month in which death occurred.  38 U.S.C.A. 
§ 5112(a), (b)(2) (West 1991); 38 C.F.R. §§ 3.500(g)(2)(ii), 
3.660(a)(2) (1998).  If an award is based solely on 
administrative error or error in judgment the effective date 
of termination or discontinuance of VA compensation shall be 
the date of the last payment.  38 U.S.C.A. § 5112(b)(10) 
(West 1991).  Overpayments created by retroactive 
discontinuance of benefits will be subject to recovery if not 
waived.  38 C.F.R. § 3.660(a)(3) (1998).

There is established in each RO a Committee on Waivers and 
Compromises with jurisdiction to determine settlement, 
compromise, and/or waiver concerning debts and overpayments 
of VA compensation.  38 C.F.R. § 1.955(a)(2); 1.956(a)(1) 
(1998).  The Director shall designate the employees to serve 
as Chairperson, members and alternates of the Committee.  The 
composition of the Committee shall consist of a Chairperson 
and Alternate Chairperson and as many Committee members and 
alternate members as the RO Director may appoint.  Members 
and alternates shall be selected so that in each of the debt 
claim areas (i.e., compensation, pension, education, 
insurance, loan guaranty, etc.) there are members and 
alternates with special competence and familiarity with the 
program area.  38 C.F.R. § 1.955(b), (e)(1) (1998).

There shall be no collection of a VA compensation 
overpayment, or any interest thereon, when it is determined 
that such collection would be against equity and good 
conscience.  38 C.F.R. § 1.962 (1998).  However, waiver is 
prohibited if it is determined that the veteran's overpayment 
is the result of his or her commission of fraud, 
misrepresentative of a material fact, bad faith, or lack of 
good faith.  38 C.F.R. § 1.963(a) (1998).

The standard "Equity and Good Conscience", will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U. S. Government's rights.  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase equity and good conscience means arriving 
at a fair decision between the obligor and the U. S. 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all inclusive:

(1).  Fault of debtor.  Where actions of 
the debtor contribute to the creation of 
the debt.
(2).  Balancing of faults.  Weighing the 
fault of the debtor against the VA's 
fault.
(3).  Undue hardship.  Whether collection 
would deprive the debtor or his or her 
family of basic necessities.
(4).  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.
(5).  Unjust enrichment.  Failure to make 
restitution would result in an unfair 
gain to the debtor.
(6).  Changing position to one's 
detriment.  Reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation. 

38 U.S.C.A. §  5302(c) (West 1991); 38 C.F.R. § 1.965(a) 
(1998).

The Board is bound in its decisions by the laws and 
regulations pertaining to the VA, instructions from the VA 
Secretary, and precedent opinions of the VA General Counsel.  
38 U.S.C.A. § 7104(c) (West 1991).


III.  Analysis.

The veteran's claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed, and no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  The veteran himself noted at his hearing in 
September 1998 that the SOC provided to him in July 1996 had 
cited an inappropriate regulation.  He further testified that 
he did not want his case remanded just to correct this error.  
A review of the claims file indicates that the veteran was 
notified in the Committee's decision of December 1996 of the 
legal principles used in determining the creation of his 
overpayment and his entitlement to a waiver of its recovery.  
In fact, regulations at 38 C.F.R. § 1.965 were specifically 
cited at item number 14 on the Committee's decision form.  
The undersigned finds that the veteran was thus notified of 
the appropriate principles regarding his case in the 
Committee decision issued in December 1996 and, even if this 
discussion was insufficient, he affirmatively waived his 
right to an issuance of a SSOC noting these laws and 
regulations.  He has provided both the RO and the Board with 
detailed arguments about the creation of his overpayment and 
the appropriateness of a waiver of its recovery.  Thus, it is 
found that the veteran has been given notice of the need to 
submit evidence and argument on the issue in question, to 
include a Board hearing, and he will not be prejudiced by the 
Board's decision of the issue on appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The veteran has argued that the RO's Committee 
inappropriately included a member who worked in the financial 
section of its organization.  He claimed that the inclusion 
of this person made the Committee's decision "tainted" and 
not impartial in rendering its decision.  However, the 
veteran has failed to provide specific allegations as to how 
this person's actions were motivated by prejudice.  According 
to 38 C.F.R. § 1.955, the RO Director is authorized, and even 
encouraged, to assign people to the Committee with 
backgrounds that would provide expertise in the matters it 
must decide.  An RO employee with experience in financial 
operations would be very likely to have expertise in matters 
of payment of compensation and determining an amount of 
overpayment.  The undersigned finds that the make up of the 
Committee in the present case was in compliance with the 
appropriate regulations and its actions do not evidence a 
lack of impartiality in adjudicating the veteran's claim for 
waiver.

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The Committee concluded that 
the facts in this case do not show the presence of any of the 
preceding factors and the Board agrees with that conclusion.  
As a result, the Board's decision on appeal will be limited 
to the determination of whether or not waiver of recovery of 
the overpayment of VA compensation is warranted on the basis 
of equity and good conscience.

There is no controversy that the veteran's spouse died on 
October [redacted], 1982.

A review of the claims file reveals that the veteran was 
first affirmatively notified of his obligation to report a 
change in his marital status with a letter dated in November 
1970.  At that time, an attachment to a letter from the RO 
specifically indicated that he must immediately report any 
change in his marital or dependency status.  He was again so 
notified by the RO in December 1970, December 1972 and 
January 1987.  The administrative decision of January 1995 
found that the veteran was not liable for any overpayment for 
the period beginning March 1, 1994, due to the RO's own error 
in failing to timely terminate this award.  The undersigned 
concurs with this decision.  It has been claimed by the 
veteran that he never received notification that he was to 
report his marital status until January 1994.  In January 
1987, June 1988, June 1989, and September 1991 the RO again 
issued to the veteran's last reported address letters that 
contained such notification.  These letters were not returned 
to the RO by the U. S. Postal Service as undeliverable.  
Requests for the veteran to confirm the school attendance of 
his children were sent to the same address during this time 
period and were completed by the veteran and returned.  He 
has acknowledged receiving these confirmation forms.  In 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the U. S. Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
held that there is a presumption of regularity "in the 
administrative process in the absence of evidence to the 
contrary." See also Saylock v. Derwinski, 3 Vet. App. 394, 
395 (1992).  The only evidence that the veteran has presented 
to the contrary is his own unsubstantiated assertions.  It is 
determined by the undersigned that these assertions are not 
enough to overcome the above-noted presumption, especially in 
light of the fact that other correspondence mailed to the 
same address was acknowledged to have been received by the 
veteran.  Thus, as early as November 1970, the veteran was 
advised that it was necessary to report to VA any change in 
his marital status, and he was also notified of this on 
numerous occasions thereafter.

It has also been argued by the veteran that the notice to 
report his marital status on the above noted letters was too 
"technical."  After reviewing the language used in the 
attachments and letters, the undersigned finds just the 
opposite.  The language used by the RO was in fact simple and 
direct.  He was specifically told his VA compensation 
included benefits for his dependent spouse and that he was to 
promptly report any change in the "number or status" of his 
dependents.  The undersigned finds it difficult to believe 
that these statements could be misunderstood by anyone of at 
least marginal intelligence.  It is determined that notice 
was more than adequate in informing the veteran of his 
obligation to report a change in his marital status.  Based 
on the above analysis, the undersigned finds that an 
overpayment in the VA compensation for the veteran's 
dependent spouse was created by payments between November 1, 
1982, and February 28, 1994.  

The veteran has cited the legal principle of laches and 
statutes governing the IRS in arguing that the VA is 
prohibited from retroactively collecting this overpayment.  
As noted above, recovery of such an overpayment is 
specifically required by 38 C.F.R. § 3.660(a)(3).  The Board 
can only make decisions based on VA statutes and regulations; 
therefore, any statute or regulation governing the operations 
of the IRS is inappropriate for application to the current 
adjudication.  Also, the provisions of 38 U.S.C.A. § 7104(c) 
prohibit the Board from granting relief based on any legal 
principle not contained in the authorized sources.  There is 
no law, regulation, VA Secretary directive, or VA General 
Counsel opinion that has authorized the use of the principle 
of laches to determining the waiver of recovery of 
overpayment for VA compensation.  The only appropriate legal 
principles applicable to determining waiver of recovery of 
the veteran's overpayment are found at 38 C.F.R. § 1.965.

As the veteran was appropriately notified of his 
responsibility to inform the VA of any change in his marital 
status in a prompt manner, he is at fault in the creation of 
the above determined overpayment.  The VA's fault in this 
matter has already been evaluated and the veteran's period of 
overpayment appropriately limited.  A review of the record 
indicates that the veteran has already made substantial 
repayments of his debt and has not contended that repayment 
would cause him an undue hardship by depriving him and his 
family of basic necessities.  Recovery of this overpayment 
would not defeat the purpose of the extended VA benefit.  The 
overpayment consists of VA compensation for a dependent 
spouse.  Once this spouse has died, there is no longer any 
purpose for this benefit to be paid.  Since the veteran's 
spouse is deceased, allowing him to keep the overpaid funds 
would unjustly enrich him when compared to other VA 
beneficiaries who are similarly not married or promptly 
reported the death of a spouse and did not receive additional 
VA compensation.  Finally, the veteran has not claimed that 
his reliance on the VA compensation for his dependent spouse 
resulted in him relinquishing a valuable right or incurring a 
legal obligation.

Based on the above analysis, the undersigned finds that the 
principles of equity and good conscience do not favor a 
waiver of recovery of the veteran's overpayment of VA 
compensation for a dependent spouse in the amount of 
$7033.00.


ORDER

Waiver of recovery of an overpayment of VA compensation for a 
dependent spouse in the amount of $7033.00 is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 


- 8 -


